Citation Nr: 0716439	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-38 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.    

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1983 to June 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In January 2007, based on the veteran's request for a Travel 
Board hearing, the RO sent letters notifying the veteran that 
a Travel Board had been scheduled for February 8, 2007. The 
record indicates the veteran failed to appear for the 
hearing. In letters from the veteran dated in February and 
March, 2007, he informed the Board that at the time of the 
scheduled hearing, a family member became ill and then died. 
As a result he was unable to attend the hearing. The veteran 
has indicated his desire to attend another Travel Board 
hearing before a Veterans Law Judge.

In April 2007, the Board ruled favorably on the veteran's 
motion for a rescheduled hearing.  38 C.F.R. § 20.700(d) 
(2006). The veteran should be rescheduled for a Travel Board 
hearing by a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans Law 
Judge. The RO should notify the veteran of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006). After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



